Name: Commission Regulation (EU) 2015/1005 of 25 June 2015 amending Regulation (EC) No 1881/2006 as regards maximum levels of lead in certain foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  marketing;  consumption;  foodstuff;  iron, steel and other metal industries
 Date Published: nan

 26.6.2015 EN Official Journal of the European Union L 161/9 COMMISSION REGULATION (EU) 2015/1005 of 25 June 2015 amending Regulation (EC) No 1881/2006 as regards maximum levels of lead in certain foodstuffs (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (1), and in particular Article 2(3) thereof, Whereas: (1) Commission Regulation (EC) No 1881/2006 (2) sets maximum levels for certain contaminants in foodstuffs. (2) The Scientific Panel on Contaminants in the Food Chain (Contam Panel) of the European Food Safety Authority (EFSA) adopted an opinion on lead in food on 18 March 2010 (3). The Contam Panel identified developmental neurotoxicity in young children and cardiovascular effects and nephrotoxicity in adults as potential critical adverse effects of lead on which to base the risk assessment. It further indicated that protection of children and women of child-bearing age against the potential risk of neurodevelopmental effects is sufficient to protect all populations from the other adverse effects of lead. It is therefore appropriate to reduce the dietary exposure to lead in food by lowering existing maximum levels and setting additional maximum levels for lead in relevant commodities. (3) Maximum levels already exist for infant formulae and follow-on formulae. In order to further guarantee a continued lowering of dietary exposure of infants and young children, existing maximum levels should be lowered and new maximum levels established for processed cereal-based foods and baby foods for infants and young children, food for special medical purposes for infants and young children and drinks, which are highly consumed by this vulnerable group of consumers. (4) New occurrence data show that some of the existing exemptions from default maximum levels are no longer necessary as the default maximum levels can be complied with by following good practices or that lower maximum levels would be achievable. Specific maximum levels are therefore no longer necessary for brassica other than leafy brassica, fresh legumes, most of the berries and small fruits while existing maximum levels should be lowered for cephalopods, most fruiting vegetables, most fruit juices, wine and aromatised wine. (5) For salsify, compliance with current maximum levels is difficult. Since consumption of this commodity is low and effects on human exposure are negligible, it is appropriate to raise the maximum levels of lead for salsify. (6) Erratic findings of high levels of lead in honey have triggered enforcement actions by Member States at differing levels of lead. Differences in rules adopted by the Member States may hinder the functioning of the common market, therefore a harmonised maximum level for lead in honey should be set. (7) As consumption of tea and herbal infusions can be an important contributor to dietary exposure, a maximum level for these commodities should be established. However, in absence of data on dry tea leaves and dry parts of other plants for the preparation of herbal infusions allowing the establishment of such a maximum level, occurrence data should be collected in view of the possible establishment of a specific maximum level in the future. (8) Legislation related to processed cereal-based foods, baby foods for infants and young children and dietary foods for special medical purposes has been replaced necessitating changes to certain endnotes. (9) Member States and food business operators should be allowed time to adapt to the new maximum levels established by this Regulation. The date of application of the maximum levels of lead should therefore be deferred. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1881/2006 is amended in accordance with the Annex to this Regulation. Article 2 The maximum levels of lead set out in the Annex to Regulation (EC) No 1881/2006, as amended by this Regulation, shall apply from 1 January 2016. Foodstuffs not complying with these maximum levels which are lawfully placed on the market prior to 1 January 2016 may continue to be marketed after that date until their date of minimum durability or use-by-date. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 37, 13.2.1993, p. 1. (2) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5). (3) EFSA Panel on Contaminants in the Food Chain (Contam); Scientific Opinion on Lead in Food. EFSA Journal 2010; 8(4):1570. ANNEX The Annex to Regulation (EC) No 1881/2006 is amended as follows: (1) Subsection 3.1 (Lead) is replaced by the following: 3.1 Lead 3.1.1 Raw milk (6), heat-treated milk and milk for the manufacture of milk-based products 0,020 3.1.2 Infant formulae and follow-on formulae marketed as powder (8) (29) 0,050 marketed as liquid (8) (29) 0,010 3.1.3 Processed cereal-based foods and baby foods for infants and young children (3) (29) other than 3.1.5 0,050 3.1.4 Foods for special medical purposes (9) intended specifically for infants and young children marketed as powder (29) 0,050 marketed as liquid (29) 0,010 3.1.5 Drinks for infants and young children labelled and sold as such, other than those mentioned in 3.1.2 and 3.1.4 marketed as liquids or to be reconstituted following instructions of the manufacturer including fruit juices (4) 0,030 to be prepared by infusion or decoction (29) 1,50 3.1.6 Meat (excluding offal) of bovine animals, sheep, pig and poultry (6) 0,10 3.1.7 Offal of bovine animals, sheep, pig and poultry (6) 0,50 3.1.8 Muscle meat of fish (24) (25) 0,30 3.1.9 Cephalopods (52) 0,30 3.1.10 Crustaceans (26) (44) 0,50 3.1.11 Bivalve molluscs (26) 1,50 3.1.12 Cereals and pulses 0,20 3.1.13 Vegetables excluding leafy brassica, salsify, leaf vegetables & fresh herbs, fungi, seaweed and fruiting vegetables (27) (53) 0,10 3.1.14 Leafy brassica, salsify, leaf vegetables excluding fresh herbs and the following fungi Agaricus bisporus (common mushroom), Pleurotus ostreatus (Oyster mushroom), Lentinula edodes (Shiitake mushroom) (27) 0,30 3.1.15 Fruiting vegetables sweetcorn (27) 0,10 other than sweetcorn (27) 0,05 3.1.16 Fruit, excluding cranberries, currants, elderberries and strawberry tree fruit (27) 0,10 3.1.17 Cranberries, currants, elderberries and strawberry tree fruit (27) 0,20 3.1.18 Fats and oils, including milk fat 0,10 3.1.19 Fruit juices, concentrated fruit juices as reconstituted and fruit nectars exclusively from berries and other small fruits (14) 0,05 from fruits other than berries and other small fruits (14) 0,03 3.1.20 Wine (including sparkling wine, excluding liqueur wine), cider, perry and fruit wine (11) products produced from the 2001 fruit harvest to 2015 fruit harvest 0,20 products produced from the 2016 fruit harvest onwards 0,15 3.1.21 Aromatised wine, aromatised wine-based drinks and aromatised wine-product cocktails (13) products produced from the 2001 fruit harvest to 2015 fruit harvest 0,20 products produced from the 2016 fruit harvest onwards 0,15 3.1.22 Food supplements (39) 3,0 3.1.23 Honey 0,10 (2) Endnote (3) is replaced by the following endnote: (3) Foodstuffs listed in this category as defined in Regulation (EU) No 609/2013 of the European Parliament and of the Council of 12 June 2013 on food intended for infants and young children, food for special medical purposes, and total diet replacement for weight control and repealing Council Directive 92/52/EEC, Commission Directives 96/8/EC, 1999/21/EC, 2006/125/EC and 2006/141/EC, Directive 2009/39/EC of the European Parliament and of the Council and Commission Regulations (EC) No 41/2009 and (EC) No 953/2009 (OJ L 181, 29.6.2013, p. 35). (3) Endnotes (8) and (9) are deleted. References to endnotes (8) and (9) are replaced by references to endnote (3). (4) Endnote (11) is replaced by the following endnote: (11) Wine and sparkling wines as defined in Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (5) Endnote (13) is replaced by the following endnote: (13) Foodstuffs listed in this category as defined in Regulation (EU) No 251/2014 of the European Parliament and of the Council of 26 February 2014 on the definition, description, presentation, labelling and the protection of geographical indications of aromatised wine products and repealing Council Regulation (EEC) No 1601/91 (OJ L 84, 20.3.2014, p. 14). The maximum level for OTA applicable to these beverages is function of the proportion of wine and/or grape must present in the finished product. (6) Endnote (16) is replaced by the following endnote: (16) Infants and young children as defined in Regulation (EU) No 609/2013 of the European Parliament and of the Council of 12 June 2013 on food intended for infants and young children, food for special medical purposes, and total diet replacement for weight control and repealing Council Directive 92/52/EEC, Commission Directives 96/8/EC, 1999/21/EC, 2006/125/EC and 2006/141/EC, Directive 2009/39/EC of the European Parliament and of the Council and Commission Regulations (EC) No 41/2009 and (EC) No 953/2009 (OJ L 181, 29.6.2013, p. 35). (7) Endnote (28) is deleted. (8) Endnote (44) is replaced by the following endnote: (44) Muscle meat from appendages and abdomen. This definition excludes the cephalothorax of crustaceans. In case of crabs and crab-like crustaceans (Brachyura and Anomura): muscle meat from appendages. (9) The following endnotes (52) and (53) are added: (52) The maximum level applies to the animal as sold without viscera. (53) For potatoes, the maximum level applies to peeled potatoes.